  Case: 4:20-cv-01576-RWS Doc. #: 1 Filed: 11/05/20 Page: 1 of 7 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

GIBSON MARINA, INC. d/b/a               )
WOODLAND MARINA,                        )
                                        )
          Plaintiff,                    )
                                        )
vs.                                     )   Case No.
                                        )
KELLY BOLAND, VIRGINIA BRAZILL,         )
MICHAEL CANTILLON, MINDY                )
CANTILLON, TIMOTHY CHECKETT,            )
PATRICIA COSTA, TOM COSTA,              )
GRANT CZAPLA, CHELSEA                   )
DEICHMAN, RICHARD DENNING,              )
JAMES DILLENDER, GREGG                  )
EDWARDS, TANNER EISENBATH,              )
RICHARD FISCHER, RONALD                 )
FRANCOIS, JOHN FRATTINI, STEVEN         )
FUHRMAN, CHRIS GOLTERMAN,               )
JEFFREY GUMM, LAUREN GUMM,              )
ANGELA HEDGES, HENRY HEDGES,            )
ALBERT STEVEN HOLDERER,                 )
JASON HOROWITZ, RUSSELL                 )
IMBODEN, HOWARD KLINE, JAMES            )
KLINE, DAVID KOEPKE, DEBBIE             )
KOEPKE, STEPHEN McGAHAN,                )
DENISE McGAHAN, KYLE                    )
MONTAIGNE, JEFFREY MOORE,               )
PHILLIP NICOLAY, DIANE PACE,            )
HOANGFONG PHAM, BROOKE                  )
PIERSON, WILLIAM PIERSON,               )
DAVID POWERS, MICHAEL REIDY,            )
TONY RIPPETO, DANE ROOD,                )
DALE ROTH, JANET ROTH, KEVIN            )
SCHABERG, MARK SMITH, DAMON             )
SNOW, SEAN STANCLIFF, PEGGY             )
STOCKSICK, JOHN SWARTSTROM,             )
STEVEN UNTNEKER, BRIDGET VAN            )
SCOYK, RANDALL VAN SCOYK,               )
MICHAEL VAUGHN, ROGER                   )
WALKENHORST, TIM                        )
WALKENHORST, MIKE WENDLING,             )
                                        )
   Case: 4:20-cv-01576-RWS Doc. #: 1 Filed: 11/05/20 Page: 2 of 7 PageID #: 2




 MARK WIEGMAN, and GREGORY                         )
 WINTER,                                           )
                                                   )
                 Defendants.                       )

                      COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Gibson Marina, Inc. d/b/a Woodland Marina (“Marina”) files this Complaint for

Declaratory Judgment pursuant to 28 U.S.C. § 2201(a) stating as follows:

                                   NATURE OF THE ACTION

       1.        This is a maritime contract action seeking declaratory relief pursuant to the

Federal Declaratory Judgment Act (28 U.S.C. §2201 and 2202) and Rule 57 of the Federal Rules

of Civil Procedure. Marina seeks a determination of the parties’ rights and obligations under the

Boat/Trailer Space Rental Agreement (“Agreement”) entered into by Marina and the Defendants

identified below (the “Defendants”).

       2.        In particular, Marina seeks a declaration that under the terms of the Agreement,

Marina is not liable for any loss of or damage to defendants’ vessels resulting from a fire at the

Marina on October 7, 2020 (the “Incident”).

       3.        The Agreement includes provisions that require each defendant to obtain property

insurance for his/her vessel and precludes any claim against the Marina for any and all liability

from loss, injury, or damages to persons or property sustained while in or on the facilities of the

Marina, including damages from fire. See exemplar contract attached hereto as Exhibit 1 with

personal information redacted. Defendants’ boats were damaged while in the facilities of the

Marina on October 7, 2020, from a fire and thus Marina bears no responsibility for any damages

to defendants.
   Case: 4:20-cv-01576-RWS Doc. #: 1 Filed: 11/05/20 Page: 3 of 7 PageID #: 3




                                             PARTIES

       4.      Plaintiff Marina is a vessel storage and servicing company organized and existing

pursuant to the laws of Missouri, with its principal place of business on and alongside of the

Mississippi River in St. Charles County, Missouri.

       5.      Defendants’ vessels were stored in a facility at the Marina commonly known as

the rack storage facility. When a defendant wanted to use his/her vessel, he or she would call

ahead and the Marina would use one of two marine forklifts to remove the vessel from its rack in

the rack storage facility and place the vessel into the Mississippi River adjacent to the rack

storage facility. When defendant was finished using his or her vessel, it would be returned to its

rack in the rack storage facility by the marine forklift.

       6.      On information and belief, each of the following defendants owned a vessel in the

Marina’s rack storage building at the time of the fire: Kelly Boland; Virginia Brazill; Michael

and Mindy Cantillon; Timothy Checkett; Patricia and Tom Costa; Grant Czapla; Chelsea

Deichman; Richard Denning; James Dillender; Gregg Edwards; Tanner Eisenbath; Richard

Fischer; Ronald Francois; John Frattini; Steven Fuhrman; Chris Golterman; Lauren and Jeffrey

Gumm; Henry and Angela Hedges; Albert Steven Holderer; Jason Horowitz; Russell Imboden;

James and Howard Kline; Debbie and David Koepke; Stephen and Denise McGahan; Kyle

Montaigne; Jeffrey Moore; Phillip Nicolay; Diane Pace; Hoangfong Pham; William and Brooke

Pierson; David Powers; Michael Reidy; Tony Rippeto; Dane Rood; Dale and Janet Roth; Kevin

Schaberg; Mark Smith; Damon Snow; Sean Stancliff; Peggy Stocksick; John Swartstrom; Steven

Untneker; Randall and Bridget Van Scoyk; Michael Vaughn; Roger and Tim Walkenhorst; Mike

Wendling; Mark Wiegman; and Gregory Winter.
   Case: 4:20-cv-01576-RWS Doc. #: 1 Filed: 11/05/20 Page: 4 of 7 PageID #: 4




                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action pursuant to its original

jurisdiction over any civil case of admiralty or maritime jurisdiction pursuant to 28 U.S.C.A. §

1333 because the subject matter of the Agreement is maritime in nature rendering the Agreement

a maritime contract.

       8.      This Court has general personal jurisdiction over the Defendants because they are

residents of Missouri; this lawsuit arises out of a contract that Defendants made in the State of

Missouri; and/or this lawsuit arises out of Defendants’ transaction of business in the State of

Missouri.

       9.      Each of the following Defendants has asserted a claim against Marina for damage

to his or her boat: Boland; Costa; Czapla; Deichman; Edwards; Eisenbath; Fischer; Holderer;

Imboden; Moore; Pham; Pierson; Reidy; Roth; Smith; Untneker; and Walkenhorst.

       10.     Based on the circumstances of this case as a whole, Marina reasonably anticipates

that the remaining Defendants will also assert claims against Marina.

       11.     Because an actual controversy exists between Plaintiff and the Defendants, this

Court may declare the rights and other legal relations of the parties pursuant to 28 U.S.C.

§2201(a).

       12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(1) because

the Defendants are residents of a county within this district, and/or a substantial part of the

events or omissions giving rise to this lawsuit occurred within this district.

                                  FACTUAL BACKGROUND

       13.     Prior to October 7, 2020, each of the Defendants entered into a Boat/Trailer Space

Rental Agreement with the Marina for rack storage of their vessel.
   Case: 4:20-cv-01576-RWS Doc. #: 1 Filed: 11/05/20 Page: 5 of 7 PageID #: 5




       14.     Condition No. 2 of the Agreement states as follows:

       INSURANCE. TENANT AGREES that he will keep the BOAT fully insured at all times
       with COMPLETE MARINE INSURANCE, including hull & motor coverage, casualty
       and indemnity and boater’s liability insurance.

       THE MARINA DOES NOT PROVIDE INSURANCE covering the property of the
       TENANT. THE MARINA WILL NOT BE RESPONSIBLE for any personal injuries or
       property damage resulting, caused by, or growing out of the use of dock or harbor
       facilities. The TENANT RELEASES AND DISCHARGES THE MARINA from any and
       all liability from loss, injury (including death), or damages to persons or property
       sustained while in or on the facilities of the MARINA, including damages from fire,
       theft, vandalism, windstorms, high or low waters, hail, rain, ice, collision or accident, or
       any other Act of God, whether said BOAT is being parked or hauled by an agent of
       MARINA or not.

       15.     On October 7, 2020, Defendant Pham’s vessel’s bilge pump float switch was

being replaced by an employee of the Marina inside the rack storage building when a fire

originated from the area of the vessel and spread to the surrounding structure and contents of the

rack storage building. On information and belief, the Defendants’ vessels were damaged or

destroyed by the fire.


      Declaratory Judgment: Marina Is Not Liable For Any Damages To Defendants’
        Vessels Related To The October 7, 2020, Fire Pursuant To The Agreement.

       16.     Marina repeats and realleges each and every allegation set forth in paragraphs 1

through 15.

       17.     Marina has already been put on notice from numerous defendants that they will

seek recovery from Marina. Because the October 7, 2020, fire originated from Defendant

Pham’s vessel while Marina’s employee was working on the vessel, Marina has reason and a

good faith basis to believe that it will face allegations of liability from the remaining Defendants

as well.
   Case: 4:20-cv-01576-RWS Doc. #: 1 Filed: 11/05/20 Page: 6 of 7 PageID #: 6




       18.      The Agreements pertain to the storage of vessels that were not removed from

navigation in a navigable waterway of the United States. The Agreements are maritime contracts

subject to this Court’s interpretation under federal admiralty and maritime jurisprudence.

       19.      The Agreements were in effect at the time of the fire that damaged or destroyed

the Defendants’ vessels.

       20.      By executing the Agreement, Defendants released Marina from any and all

liability “from loss, injury (including death), or damages to persons or property sustained while

in or on the facilities of the MARINA, including damages from fire…”

       21.      Defendants’ vessels were damaged or destroyed by a fire while in or on the

facilities of Marina.

       22.      Although Marina denies that it committed any negligent act to cause the October

7, 2020, fire, under maritime law, the Agreement unambiguously released Marina from any

liability for damage or destruction of Defendants’ vessels, including any liability stemming from

Marina’s own negligence.

       23.      To the extent that any allegedly negligent act, error or omission of Marina caused

the October 7, 2020, fire that damaged or destroyed Defendant’ vessels, the Marina has no

liability and owes no damages to Defendants pursuant to the Agreement.

       24.      Accordingly, Marina owes no damages to Defendants related to the damage or

destruction of their vessels on October 7, 2020.

                                    PRAYER FOR RELIEF

       WHEREFORE, Marina prays that this Court enter a declaration and judgment in its favor

finding that:
   Case: 4:20-cv-01576-RWS Doc. #: 1 Filed: 11/05/20 Page: 7 of 7 PageID #: 7




       (a)     The Agreement is a maritime contract, subject to interpretation under federal

               maritime law;

       (b)     Marina owes no damages to Defendants for damage or destruction of Pham’s

               vessel because the Agreement released Marina from any liability for the loss or

               damage to Pham’s vessel while the vessel was in Marina’s facility, including

               liability stemming from Marina’s own negligence; and

Such additional declaratory and other relief as this Court deems just and proper.




                                                  /s/ Theodore H. Lucas
                                                  Theodore H. Lucas, #38740MO
                                                  Stanislav Levchinsky, #63030MO
                                                  FOX SMITH, LLC
                                                  One S. Memorial Drive, 12th Floor
                                                  St. Louis, Missouri 63102
                                                  (314) 588-7000
                                                  (314) 588-1965 (Fax)
                                                  tlucas@foxsmithlaw.com
                                                  slevchinsky@foxsmithlaw.com

                                                  Attorneys for Plaintiff
